         Case 1:19-cr-00283-JGK Document 59 Filed 03/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

                                                    19-cr-283 (JGK)
             - against -
                                                    ORDER
GREGORY KONNY,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The BOP shall report to the Court by March 3, 2021 as to

the defendant’s current status with respect to home confinement

or any other form of release, including necessary quarantine

period.    The BOP shall advise the Court by March 3, 2021 as to

the current physical conditions of the defendant, including any

COVID-19 condition or positive test and the BOP’s plan for

treating the defendant.       The government is requested to convey

this letter urgently to the BOP.



SO ORDERED.

Dated:      New York, New York
            March 2, 2021               ___ /s/ John G. Koeltl________
                                                 John G. Koeltl
                                          United States District Judge




                                      1
